DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Specification
The disclosure is objected to because of the following informalities: paragraph 0043 defines the value of n for a mathematical expression that does not contain n. Appropriate correction is required.
Applicant is kindly requested to review the specification in its entirety and correct any discrepancies.  
Claim Objections
Claims 8, 15 are objected to because of the following informalities:  "comprising" at line 1 of claim 8 and line 3 of claim 15 should be replaced with –storing—to clearly indicate the claims are not directed to software per se. Note the “processors” recited in system claims are well understood in the art to include pieces of software programed to process data, not necessarily microprocessor or hardware processor. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 2-4 “forming a transformed dataset by performing a transformation on a dataset comprising original data element and by adding an origin element to the transformed dataset” is unclear. How is the dataset transformed? how to add an element to the transformed dataset?  Which element is an “origin element”? How is an “origin element related to the “original data element” at line 3? The entire specification merely mentions “origin element” once at paragraph 0045 without further explanation what that origin element includes and how it is added.
Claim 1 line 3 recites “comprising original data element”. Line 6 recites “at least some of the data elements”. It is unclear what “data elements” line 6 refer to. Note line 3 recites “data element” with element in singular. 
Claim 1 line 5 recites “constructing a proximity graph of the transformed dataset using l2 distance”, it is unclear what is meant by “using l2 distance”  and what l represents. 
Claim 1 lines 6-8 describe the proximity graph as “at least some of the data elements of the transformed dataset are vertices in the proximity graph and connection between vertices in the proximity graph are edges”. 
Claim 1 lines 9-10 “identifying a set of neighbors of the origin element on the proximity graph; removing the origin element and its edges from the proximity graph” are unclear. The origin element as recited at lines 3-4 is added to the transformed dataset then a  proximity graph of the transformed dataset is constructed using some formula. Thus it is not clear how neighbors of the original element are identified. How is the origin element related to the proximity graph?  What is considered “origin element” after all the operations of transformation, adding, constructing? 
Claim 1 lines 11-13 “obtaining a final graph by replacing the vertices in the proximity graph which comprising data elements from the transformed dataset with corresponding original data elements” are not understood. Does applicant mean the proximity graph comprises data elements of vertices and edges? What is accomplished by replacing the vertices with original data elements of a transformed dataset?
Claim 1 last two lines “for use in searching using inner product as a ranking measure” seem merely intentional, not actually required.
Claim 2 merely specifies a mathematical transformation.
Claim 3 seems to merely describe a hypothetical scenario “given a query…”.
Claim 4 merely adds a type of search technique. Note also  “the search” lacks antecedent basis. 
Claim 5 merely further describes construction of the proximity graph.
Claim 6 “a set of enter data elements” at line 5 is unclear. Which data elements form a set of enter data elements? 
Claim 7 line 2 seems to merely describe a hypothetical scenario based on some “given” conditions. 
Claim 7 lines 4-6 “a set of enter data elements” is unclear. 
Claim 7 lines 4-5 up from last line “being greater than the number of candidates to return, setting the set of priority queue as the top-k elements” are unclear. What number is the number of candidates to return? How is the number of candidates to return related to k?
Claims 8-14 essentially are directed to non-transitory computer program media storing machine readable instructions to perform the method of claims 1-7 thus contain similar defects.
Claims 15-20 essentially recite the limitations of claims 1, 3-7 in form of a system thus contain similar defects.
Although the dependent claims are more detailed than their parent claim, they do not cure the deficiencies of their parent claims.
Art rejection is not being applied because the limitations cannot be ascertained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bilegsaikhan Naidan et al, “Permutation Search Methods are Efficient, yet Faster Search is Possible”, Proceedings of the VLDB Endowment, Vol. 8, No. 12, 13 pages, 31 Oct 2016, 
Ville Hyvonen et al, “Fast Nearest Neighbor Search through Sparse Random Projections and Voting”, 2016 IEEE International Conference on Big Data (Big Data), 8 pages.
AOYAMA et al (US 20210157851) teach a graph updating device includes: a K neighbor vertex search unit that searches for a K neighbor vertex set of an added vertex in a neighbor graph on the basis of the neighbor graph and an object added to the neighbor graph as an added vertex and outputs the K neighbor vertex set; a vertex selection unit that selects a vertex candidate set on the basis of the neighbor graph, the added vertex, and the K neighbor vertex set of the added vertex and outputs the vertex candidate set, the vertex candidate set being a set of vertices that is present in the neighbor graph and possibly contains the added vertex in a K neighbor vertex set thereof; and a neighbor graph updating unit that reconstructs a K neighbor vertex set related to all vertices of the neighbor graph using K neighbor vertex sets of respective vertices of the vertex candidate set and adds the K neighbor vertex set of the added vertex to the reconstructed K neighbor vertex set to generate an updated neighbor graph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        26 July 2022